UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT


                                    No. 01-20155



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

versus


JESSE JUD CARTER,

                                                         Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (H:00-519-ALL)
_________________________________________________________________
                          August 12, 2002
Before WIENER, EMILIO M. GARZA, and PARKER, Circuit Judges:

PER CURIAM:*

      After Carter lodged his appeal in this case, we granted his

motion     to   supplement    the    record     with   additional   documentary

evidence concerning prior crimes on the basis of which his sentence

was enhanced.       That evidence had never been presented to the

sentencing court.

      Carter and the government have now jointly moved, in open

court, that we vacate the sentence imposed by the district court

and remand the case for resentencing by the court with the benefit

of   the    additional   information       in    the   subsequently    admitted

*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
evidence,   which    bears   on   the   question   whether    the   two    prior

convictions   were    related     for   purposes   of   the   United      States

Sentencing Guidelines. We grant that joint motion, vacate Carter’s

sentence, and remand for resentencing in light of the information

revealed in the subsequently admitted documents, and all other

relevant evidence.

SENTENCE VACATED; REMANDED FOR RESENTENCING.




                                        2